Citation Nr: 0806393	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  06-18 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the appellant may be recognized as the surviving 
spouse of the veteran for VA benefit purposes.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L.M. Barnard, Senior Counsel



INTRODUCTION

The veteran served on active duty from April 1956 to April 
1973.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a July 2005 decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO), which denied 
entitlement to the requested benefit.


FINDINGS OF FACT

The veteran died on April [redacted], 2005; at the time of his death, 
he and the appellant had been divorced since October 2001.


CONCLUSION OF LAW

The criteria for the appellant to be considered the veteran's 
surviving spouse have not been met.  38 U.S.C.A. § 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.50, 3.52 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The Board believes that the disposition of the present case 
is based upon the operation of the law. As discussed below, 
the evidence does not show that the appellant had achieved 
the predicate status as a surviving spouse under the law. The 
United States Court of Appeals for Veterans Claims has held 
that the VCAA and its implementing regulation, 38 C.F.R. § 
3.159, have no effect on an appeal where the law is 
dispositive of the matter.  See Manning v. Principi, 16 Vet. 
App. 534 (2002).


II.  Applicable laws and regulations

38 C.F.R. § 3.50 (2007) reads as follows:  
(a) Spouse. "Spouse" means a person of the opposite sex 
whose marriage to the veteran meets the requirements of 
§3.1(j).  38 C.F.R. § 3.1(j) states that "marriage" means a 
marriage valid under the law of the place where the parties 
resided at the time of the marriage, or the law of the place 
where the parties resided when the right to benefits accrued.
(b) Surviving spouse. Except as provided in §3.52, 
"surviving spouse" means a person of the opposite sex whose 
marriage to the veteran meets the requirements of §3.1(j) and 
who was the spouse of the veteran at the time of the 
veteran's death and:  
(1) Who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse; and 
 (2) Except as provided in §3.55, has not remarried or has 
not since the death of the veteran and after September 19, 
1962, lived with another person of the opposite sex and held 
himself or herself out openly to the public to be the spouse 
of such other person. 

38 C.F.R. § 3.52 reads as follows:  

Where an attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if:  
(a) The marriage occurred 1 year or more before the veteran 
died or existed for any period of time if a child was born of 
the purported marriage or was born to them before such 
marriage (see §3.54(d)), and  
(b) The claimant entered into the marriage without knowledge 
of the impediment, and  
(c) The claimant cohabited with the veteran continuously from 
the date of marriage to the date of his or her death as 
outlined in §3.53, and  
(d) No claim has been filed by a legal surviving spouse who 
has been found entitled to gratuitous death benefits other 
than accrued monthly benefits covering a period prior to the 
veteran's death. (Authority: 38 U.S.C. 103(a))  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual background and analysis

In April 2005, the appellant filed a VA Form 21-534, 
Application for Dependency and Indemnity Compensation, Death 
Pension, Accrued Benefits by a Surviving Spouse or Child 
(including Death Compensation if Applicable).  On this form, 
she noted that she and the veteran had married in November 
1991.  The application included a copy of a divorce decree 
that demonstrated that she and the veteran had divorced in 
October 2001.  The accompanying death certificate showed that 
the veteran had died on April [redacted], 2005.  

A decision was made in July 2005 to deny her claim based on 
the fact that, because she was divorced from the veteran at 
the time of his death, she could not be considered to be his 
surviving spouse for VA benefit purposes.  In her July 2005 
notice of disagreement, she stated that she had lived with 
the veteran for as long as she could; however, he was abusive 
and she was too afraid to live with him any longer.  She said 
that he had stolen money from her and had had other women in 
the house when she was not there.  He had been mentally cruel 
to her, had cursed at her, and had called her vulgar names.  
She said that she had been scared to sleep in the house when 
he was there.

Although the Board is sympathetic to the appellant's claims, 
the law does not permit her to be recognized as the surviving 
spouse of the veteran because, as she acknowledges, she was 
not married to the veteran at the time of his death in April 
2005, having divorced him in October 2001.  Because of this 
incontrovertible evidence, it is not legally permissible to 
recognize the appellant as the veteran's surviving spouse and 
thus the claim must be denied.


ORDER

The appellant's claim to be recognized as the surviving 
spouse of the veteran is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


